Exhibit 10.1
THIRD AMENDED AND RESTATED
2004 WCA WASTE CORPORATION
INCENTIVE PLAN
(Effective December 31, 2008)

 



--------------------------------------------------------------------------------



 



THIRD AMENDED AND RESTATED
2004 WCA WASTE CORPORATION
INCENTIVE PLAN
(Effective December 31, 2008)
Table of Contents

         
ARTICLE I INTRODUCTION
    1  
 
       
1.1 Purpose
    1  
1.2 Definitions
    1  
1.3 Shares Subject to the Plan
    5  
1.4 Administration of the Plan
    6  
1.5 Granting of Awards to Participants
    7  
1.6 Leave of Absence
    7  
1.7 Term of Plan
    7  
1.8 Amendment and Discontinuance of the Plan
    7  
 
       
ARTICLE II NON-QUALIFIED OPTIONS
    8  
 
       
2.1 Eligibility
    8  
2.2 Exercise Price
    8  
2.3 Terms and Conditions of Non-Qualified Options
    8  
2.4 Option Repricing
    10  
2.5 Vesting
    10  
 
       
ARTICLE III NON-EMPLOYEE DIRECTOR OPTIONS
    10  
 
       
3.1 Eligibility and Maximum
    10  
3.2 Grants of Non-Employee Director Options
    10  
3.3 Exercise Price
    10  
3.4 Vesting
    10  
 
       
ARTICLE IV INCENTIVE OPTIONS
    11  
 
       
4.1 Eligibility
    11  
4.2 Exercise Price
    11  
4.3 Dollar Limitation
    11  
4.4 10% Stockholder
    11  
4.5 Incentive Options Not Transferable
    11  
4.6 Compliance with Code Section 422
    11  
4.7 Limitations on Exercise
    12  
 
       
ARTICLE V PURCHASED STOCK
    12  
 
       
5.1 Eligibility
    12  
5.2 Purchase Price
    12  
5.3 Payment of Purchase Price
    12  
 
       
ARTICLE VI BONUS STOCK
    12  

i



--------------------------------------------------------------------------------



 



         
ARTICLE VII STOCK APPRECIATION RIGHTS AND PHANTOM STOCK
    12  
 
       
7.1 Stock Appreciation Rights
    12  
7.2 Phantom Stock Awards
    13  
 
       
ARTICLE VIII RESTRICTED STOCK
    14  
 
       
8.1 Eligibility
    14  
8.2 Restrictions Restricted Period and Vesting
    14  
8.3 Forfeiture of Restricted Stock
    15  
8.4 Delivery of Shares of Common Stock
    15  
 
       
ARTICLE IX PERFORMANCE AWARDS
    15  
 
       
9.1 Performance Awards
    15  
9.2 Performance Goals
    15  
 
       
ARTICLE X OTHER STOCK OR PERFORMANCE-BASED AWARDS
    17  
 
       
ARTICLE XI CERTAIN PROVISIONS APPLICABLE TO ALL AWARDS
    17  
 
       
11.1 General
    17  
11.2 Stand-Alone, Additional, Tandem and Substitute Awards
    18  
11.3 Term of Awards
    18  
11.4 Form and Timing of Payment under Awards; Deferrals
    19  
11.5 Vested and Unvested Awards
    19  
11.6 Exemptions from Section 16(b) Liability
    20  
11.7 Securities Requirements
    20  
11.8 Transferability
    20  
11.9 Rights as a Stockholder
    21  
11.10 Listing and Registration of Shares of Common Stock
    21  
11.11 Termination of Employment, Death, Disability and Retirement
    21  
11.12 Change in Control
    23  
 
       
ARTICLE XII WITHHOLDING FOR TAXES
    24  
 
       
ARTICLE XIII MISCELLANEOUS
    24  
 
       
13.1 No Rights to Awards or Uniformity Among Awards
    24  
13.2 Conflicts with Plan
    25  
13.3 No Right to Employment
    25  
13.4 Governing Law
    25  
13.5 Gender, Tense and Headings
    25  
13.6 Severability
    25  
13.7 Other Laws
    25  
13.8 Shareholder Agreements
    25  
13.9 Funding
    25  
13.10 No Guarantee of Tax Consequences
    26  

ii



--------------------------------------------------------------------------------



 



THIRD AMENDED AND RESTATED
2004 WCA WASTE CORPORATION
INCENTIVE PLAN
(Effective December 31, 2008)
ARTICLE I
INTRODUCTION
     1.1 Purpose. This Third Amended and Restated 2004 WCA Waste Corporation
Incentive Plan (the “Plan”) amends and restates the Second Amended and Restated
2004 WCA Waste Corporation Incentive Plan (the “Prior Plan”) and is intended to
promote the interests of WCA Waste Corporation, a Delaware corporation (the
“Company”), and its stockholders by encouraging Employees, Consultants and
Non-Employee Directors of the Company or its Affiliates (as defined below) to
acquire or increase their equity interests in the Company, thereby giving them
an added incentive to work toward the continued growth and success of the
Company. The Board of Directors of the Company (the “Board”) also contemplates
that through the Plan, the Company and its Affiliates will be better able to
compete for the services of the individuals needed for the continued growth and
success of the Company. The Plan provides for payment of various forms of
incentive compensation, and accordingly, is not intended to be a plan that is
subject to the Employee Retirement Income Security Act of 1974, as amended, and
shall be administered accordingly.
     1.2 Definitions. As used in the Plan, the following terms shall have the
meanings set forth below:
     “Affiliate” means (i) any entity in which the Company, directly or
indirectly, owns 50% or more of the combined voting power, as determined by the
Committee, (ii) any “parent corporation” of the Company (as defined in section
424(e) of the Code), (iii) any “subsidiary corporation” of any such parent
corporation (as defined in section 424(f) of the Code) of the Company and
(iv) any trades or businesses, whether or not incorporated which are members of
a controlled group or are under common control (as defined in Sections 414(b) or
(c) of the Code) with the Company; provided, that, for the purpose of issuing
Options or Stock Appreciation Rights, “Affiliate” means any corporation or other
entity in a chain of corporations and/or other entities in which the Company has
a “controlling interest” within the meaning of Treas. Reg. §
1.414(c)-2(b)(2)(i), but using the threshold of 50% ownership wherever 80%
appears.
     “Awards” means, collectively, Options, Purchased Stock, Bonus Stock, Stock
Appreciation Rights, Phantom Stock, Restricted Stock, Performance Awards, or
Other Stock or Performance-Based Awards.
     “Board” means the board of directors described in 1.1 of the Plan.
     “Bonus Stock” means Common Stock described in Article VI of the Plan.
     “Change of Control” shall be deemed to have occurred upon any of the
following events, except as provided in the last paragraph of this definition:

1



--------------------------------------------------------------------------------



 



     (a) any “person” (as defined in Section 3(a)(9) of the Exchange Act, and as
modified in Section 13(d) and 14(d) of the Exchange Act) other than (i) the
Company or any of its subsidiaries, (ii) any employee benefit plan of the
Company or any of its subsidiaries, (iii) any Affiliate, (iv) a company owned,
directly or indirectly, by stockholders of the Company in substantially the same
proportions as their ownership of the Company or (v) an underwriter temporarily
holding securities pursuant to an offering of such securities (a “Person”),
becomes the “beneficial owner” (as defined in Rule l3d-3 of the Exchange Act),
directly or indirectly, of securities of the Company representing more than 50%
of the shares of voting stock of the Company then outstanding;
     (b) the consummation of any merger, organization, business combination or
consolidation of the Company or one of its subsidiaries with or into any other
entity, other than a merger, reorganization, business combination or
consolidation which would result in the holders of the voting securities of the
Company outstanding immediately prior thereto holding securities which represent
immediately after such merger, reorganization, business combination or
consolidation more than 50% of the combined voting power of the voting
securities of the Company or the surviving company or the parent of such
surviving company;
     (c) the consummation of a sale or disposition by the Company of all or
substantially all of the Company’s assets, other than a sale or disposition if
the holders of the voting securities of the Company outstanding immediately
prior thereto hold securities immediately thereafter which represent more than
50% of the combined voting power of the voting securities of the acquirer, or
parent of the acquirer, of such assets;
     (d) the stockholders of the Company approve a plan of complete liquidation
or dissolution of the Company; or
     (e) individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election by the Board, was approved by a vote of at
least a majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an election contest with respect to the election or
removal of directors or other solicitation of proxies or consents by or on
behalf of a person other than the Board.
     Solely with respect to any Award that constitutes deferred compensation
that is subject to Section 409A of the Code and payment of such Award is
contingent upon the occurrence of a Change of Control, this definition shall be
void and of no effect and shall be replaced by a definition set forth in the
Award that complies with the requirements of Section 409A of the Code and
regulations or other regulatory guidance issued under Section 409A of the Code
by the appropriate governmental authority and the Plan and Award shall be
operated in accordance with the definition of Change of Control set forth in the
Award that complies with the definition prescribed in such regulations or other
regulatory guidance issued under Section 409A of the Code.

2



--------------------------------------------------------------------------------



 



     “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the rules and regulations thereunder.
     “Committee” means the compensation committee of the Board which shall
consist of not less than two independent members of the Board, each of whom
shall qualify as a “nonemployee director” (as that term is defined in Rule 16b-3
of the General Rules and Regulations under the Exchange Act) appointed by and
serving at the pleasure of the Board to administer the Plan or, if none, the
independent members of the Board; provided, however, that with respect to any
Award granted to a Covered Employee which is intended to be “performance-based
compensation” as described in Section 162(m)(4)(C) of the Code, the Committee
shall consist solely of two or more “outside directors” as described in
Section 162(m)(4)(C)(i) of the Code.
     “Common Stock” means the common stock, $.01 par value per share, of the
Company.
     “Company” means the corporation described in 1.1 of the Plan or any
successor thereto which assumes and continues the Plan.
     “Consultant” means any individual, other than a Director or an Employee,
who renders consulting or advisory services to the Company or an Affiliate,
provided that such services are not in connection with the offer or sale of
securities in a capital-raising transaction.
     “Covered Employee” shall mean for fiscal years ending on or after
December 15, 2006, (i) any of the Chief Executive Officer of the Company and the
three (3) highest paid officers of the Company other than the Chief Executive
Officer or the Chief Financial Officer, as described in Section 162(m)(3) of the
Code and (ii) any other person required to be included therein by the Internal
Revenue Service’s interpretation or statutory or regulatory guidance.
     “Disability” means an inability to perform the Employee’s or Non-Employee
Director’s material services for the Company for a period of 90 consecutive days
or a total of 180 days, during any 365-day period, in either case as a result of
incapacity due to mental or physical illness, which is determined to be total
and permanent. A determination of Disability shall be made by a physician
satisfactory to both the Participant (or his guardian) and the Company, provided
that if the Employee or Non-Employee Director (or his guardian) and the Company
do not agree on a physician, the Employee or Non-Employee Director and the
Company shall each select a physician and these two together shall select a
third physician, whose determination as to Disability shall be final, binding
and conclusive with respect to all parties. Notwithstanding the above,
eligibility for disability benefits under any policy for long-term disability
benefits provided to the Participant by the Company shall conclusively establish
the Participant’s disability
     Except as otherwise provided in an Award, solely with respect to any Award
that provides deferred compensation that is subject to Section 409A of the Code
and payment of such Award is contingent upon the occurrence of a Disability, the
above definition shall be void and of no effect and is hereby replaced by the
definition of such term set forth in Treas. Reg. § 1.409A-3(i)(4), which
regulation is hereby incorporated by reference into and shall form part of this
Plan as fully as if set forth herein verbatim and the Plan insofar as it relates
to such Award shall be operated in accordance with this modified definition of
Disability.

3



--------------------------------------------------------------------------------



 



     “Effective Date” means, with respect to the Prior Plan, the date that the
Prior Plan is (a) adopted by the Board and (b) approved by shareholders of the
Company not more than one year prior to or after the date of such adoption. This
Plan, as adopted by the Board, shall be effective as of December 31, 2008.
     “Employee” means any employee of the Company or an Affiliate.
     “Employment” includes any period in which a Participant is an Employee of
the Company or an Affiliate.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Fair Market Value” or “FMV Per Share” mean, with respect to shares of
Common Stock, the fair market value of such shares determined in good faith by
the Committee, which may be conclusively deemed by the Committee to be the
closing sales price (or, if applicable, the highest reported bid price) of a
share of Common Stock on the applicable date (or if there is no trading in the
Common Stock on such date, on the next preceding date on which there was
trading) as reported in The Wall Street Journal (or other reporting service
approved by the Committee). If such shares are not publicly traded at the time a
determination of its fair market value is required to be made hereunder, the
determination of fair market value shall be made in good faith by the Committee
using any fair and reasonable means selected in the Committee’s discretion.
     “Incentive Option” means any option that satisfies the requirements of Code
Section 422 and is granted pursuant to Article IV of the Plan.
     “Incumbent Board” means the Board described in paragraph (e) of the
definition of Change of Control under 1.2 of the Plan.
     “Non-Employee Director” means a person who is a member of the Board but,
who is neither an Employee nor a Consultant of the Company or any Affiliate.
     “Non-Employee Director Option” means an option not intended to satisfy the
requirements of Code Section 422 and which is granted pursuant to Article III of
the Plan.
     “Non-Qualified Option” means an option not intended to satisfy the
requirements of Code Section 422 and which is granted pursuant to Article II of
the Plan.
     “Option” means an option to acquire Common Stock granted pursuant to the
provisions of the Plan, and refers to either an Incentive Stock Option or a
Non-Qualified Stock Option, or both, as applicable.
     “Option Expiration Date” means the date determined by the Committee, which
shall not be more than 10 years after the date of grant of an Option.
     “Optionee” means a Participant who has received or will receive an Option.

4



--------------------------------------------------------------------------------



 



     “Other Stock or Performance-Based Award” means an award granted pursuant to
Article X of the Plan that is not otherwise specifically provided for, the value
of which is based in whole or in part upon the value of a share of Common Stock.
     “Participant” means any Non-Employee Director, Employee or Consultant
granted an Award under the Plan.
     “Performance Award” means an Award granted pursuant to Article IX of the
Plan, which, if earned, shall be payable in shares of Common Stock, cash or any
combination thereof as determined by the Committee.
     “Phantom Stock” means an Award, granted pursuant to Article VII of the
Plan, of the right to receive (a) shares of Common Stock issued at the end of a
Restricted Period, (b) the Fair Market Value of shares of Common Stock paid in
cash at the end of a Restricted Period or (c) a combination of shares of Common
Stock and cash, as determined by the Committee, at the end of a Restricted
Period.
     “Plan” means the plan described in Section 1.1 of the Plan and set forth in
this document, as amended from time to time.
     “Purchased Stock” means a right to purchase Common Stock granted pursuant
to Article V of the Plan.
     “Restricted Period” means the period established by the Committee with
respect to an Award during which the Award either remains subject to forfeiture
or is not exercisable by the Participant.
     “Restricted Stock” means one or more shares of Common Stock, prior to the
lapse of restrictions thereon, granted under Article VIII of the Plan.
     “Retirement” means termination of Employment of an Employee, or if
determined by the Committee, termination of service of a Non-Employee Director,
under circumstances as shall constitute retirement, as determined by the
Committee.
     “Securities Act” means the Securities Act of 1933, as amended.
     “Spread” means the amount determined pursuant to Section 7.1(a) of the
Plan.
     “Stock Appreciation Rights” means an Award granted pursuant to Article VII
of the Plan.
     1.3 Shares Subject to the Plan. The maximum number of shares of Common
Stock that may be issued under the Plan shall be 2,250,000 shares. In addition,
during any calendar year, the number of shares of Common Stock reserved for
issuance under the Plan which are subject to Options that may be granted to any
one Participant plus the number of such shares underlying Stock Appreciation
Rights that may be granted to that same Participant shall not exceed 200,000
shares.

5



--------------------------------------------------------------------------------



 



     Notwithstanding the above, in the event that at any time after the
Effective Date the outstanding shares of Common Stock are changed into or
exchanged for a different number or kind of shares or other securities of the
Company by reason of a merger, consolidation, recapitalization,
reclassification, stock split, stock dividend, combination of shares or the
like, the aggregate number and class of securities available under the Plan
shall be ratably adjusted by the Committee. Upon the occurrence of any of the
events described in the immediately preceding sentence, in order to ensure that
after such event the shares of Common Stock subject to the Plan and each
Participant’s proportionate interest shall be maintained substantially as before
the occurrence of such event, the Committee shall, in such manner as it may deem
equitable, adjust (a) the number of shares of Common Stock with respect to which
Awards may be granted, (b) the number of shares of Common Stock subject to
outstanding Awards and (c) the grant or exercise price with respect to an Award.
Such adjustment in an outstanding Option shall be made (i) without change in the
total price applicable to the Option or any unexercised portion of the Option
(except for any change in the aggregate price resulting from rounding-off of
share quantities or prices) and (ii) with any necessary corresponding adjustment
in exercise price per share. The Committee’s determinations shall be final,
binding and conclusive with respect to the Company and all other interested
persons.
     In the event the number of shares to be delivered upon the exercise or
payment of any Award granted under the Plan is reduced for any reason other than
the withholding of shares or the payment of taxes or exercise price, or in the
event any Award (or portion thereof) granted under the Plan can no longer under
any circumstances be exercised or paid, the number of shares no longer subject
to such Award shall thereupon be released from such Award and shall thereafter
be available under the Plan for the grant of additional Awards. Shares that
cease to be subject to an Award because of the exercise of the Award, or the
vesting of a Restricted Stock Award or similar Award, shall no longer be subject
to or available for any further grant under the Plan. Shares issued pursuant to
the Plan (x) may be treasury shares, authorized but unissued shares or, if
applicable, shares acquired in the open market and (y) shall be fully paid and
nonassessable. No fractional shares shall be issued under the Plan. Payment for
any fractional shares that would otherwise be issuable hereunder in the absence
of the immediately preceding sentence shall be made in cash.
     1.4 Administration of the Plan.
     (a) Committee, Meetings, Rule Making and Interpretations. The Plan shall be
administered by the Committee. Subject to the provisions of the Plan, the
Committee shall (i) interpret the Plan and all Awards under the Plan, (ii) make,
amend and rescind such rules as it deems necessary for the proper administration
of the Plan, (iii) make all other determinations necessary or advisable for the
administration of the Plan and (iv) correct any defect or supply any omission or
reconcile any inconsistency in the Plan or in any Award under the Plan in the
manner and to the extent that the Committee deems desirable to effectuate the
Plan. Any action taken or determination made by the Committee pursuant to this
and the other paragraphs of the Plan shall be final, binding and conclusive on
all affected persons, including, without limitation, the Company, any Affiliate,
any grantee, holder or beneficiary of an Award, any stockholder and any
Employee, Consultant or Non-Employee Director. No member of the Board or the
Committee shall be liable for any action or determination made in good faith
with respect to the Plan or any Award granted hereunder, and the members of the
Board and the Committee shall be

6



--------------------------------------------------------------------------------



 



entitled to indemnification and reimbursement by the Company and its Affiliates
in respect of any claim, loss, damage or expense (including legal fees) arising
therefrom to the fullest extent permitted by law.
     1.5 Granting of Awards to Participants. The Committee shall have the
authority to grant, prior to the expiration date of the Plan, Awards to such
Employees, Consultants and Non-Employee Directors as may be selected by it,
subject to the terms and conditions set forth in the Plan. In selecting the
persons to receive Awards, including the type and size of the Award, the
Committee may consider the contribution the recipient has made and/or may make
to the growth of the Company or its Affiliates and any other factors that it may
deem relevant. No member of the Committee shall vote or act upon any matter
relating solely to himself. Grants of Awards to members of the Committee must be
ratified by the Board. In no event shall any Employee, Consultant or
Non-Employee Director, nor his or its legal representatives, heirs, legatees,
distributees or successors have any right to participate in the Plan, except to
such extent, if any, as permitted under the Plan and as the Committee may
determine.
     1.6 Leave of Absence. If an employee is on military, sick leave or other
bona fide leave of absence, such person shall be considered an “Employee” for
purposes of an outstanding Award during the period of such leave, provided that
it does not exceed 90 days (or such longer period as may be determined by the
Committee in its sole discretion), or, if longer, so long as the person’s right
to reemployment is guaranteed either by statute or by contract. If the period of
leave exceeds 90 days (or such longer period as may be determined by the
Committee in its sole discretion), the employment relationship shall be deemed
to have terminated on the 91st day (or the 1st day immediately following any
period of leave in excess of 90 days as approved by the Committee) of such
leave, unless the person’s right to reemployment is guaranteed by statute or
contract. Notwithstanding the above provisions of this Section 1.6 to the
contrary, with respect to any Award that provides for nonqualified deferred
compensation that is subject to Section 409A of the Code, termination of a
Participant’s employment or service shall mean termination of the Participant’s
employment or service with the Company and all entities required to be
aggregated with the Company and treated as one employer under applicable
regulations issued under Section 414(b) or (c) of the Code using the threshold
of 50% ownership wherever 80% appears in the applicable regulations under
circumstances that give rise to a “separation from service” within the meaning
given to that term under Treas. Reg. § 1.409A-1(h), which regulation is hereby
incorporated by reference into and shall form part of this Plan as fully as if
set forth herein verbatim and the Plan insofar as it relates to such Award shall
be operated in accordance with such regulation.
     1.7 Term of Plan. If not sooner terminated under the provisions of
Section 1.8, the Plan shall terminate upon, and no further Awards shall be made,
after the tenth (10th) anniversary of the Effective Date of the Prior Plan.
     1.8 Amendment and Discontinuance of the Plan. The Board may amend, suspend
or terminate the Plan at any time without prior notice to or consent of any
person; provided, however, that subject to Section 11.12, no amendment,
suspension or termination of the Plan may without the consent of the holder of
an Award, terminate such Award or adversely affect such person’s rights with
respect to such Award in any material respect; and provided further that no
amendment shall be effective prior to its approval by the stockholders of the
Company, to

7



--------------------------------------------------------------------------------



 



the extent such approval is required by (a) applicable legal requirements,
(b) the requirements of any securities exchange on which the Company’s stock may
be listed or (c) the requirements of the Nasdaq Stock Market, Inc. on which the
Company’s stock may be listed. Notwithstanding the foregoing, the Board may
amend the Plan in such manner as it deems necessary in order to permit Awards to
meet the requirements of the Code or other applicable laws, or to prevent
adverse tax consequences to the Participants.
ARTICLE II
NON-QUALIFIED OPTIONS
     2.1 Eligibility. The Committee may grant Non-Qualified Options to purchase
shares of Common Stock to any Employee, Consultant and Non-Employee Directors
according to the terms set forth below. Each Non-Qualified Option granted under
the Plan shall be evidenced by a written agreement between the Company and the
individual to whom such Non-Qualified Option was granted in such form as the
Committee shall provide.
     2.2 Exercise Price. The exercise price to be paid for each share of Common
Stock deliverable upon exercise of each Non-Qualified Option granted under this
Article II shall not be less than 100% of the FMV Per Share on the date of grant
of such Non-Qualified Option. The exercise price for each Non-Qualified Option
granted under Article II shall be subject to adjustment as provided in
Section 2.3(e) of the Plan.
     2.3 Terms and Conditions of Non-Qualified Options. Non-Qualified Options
shall be in such form as the Committee may from time to time approve, shall be
subject to the following terms and conditions and may contain such additional
terms and conditions, not inconsistent with this Article II, as the Committee
shall deem desirable:
     (a) Option Period and Conditions and Limitations on Exercise. No
Non-Qualified Option shall be exercisable later than the Option Expiration Date.
To the extent not prohibited by other provisions of the Plan, each Non-Qualified
Option shall be exercisable at such time or times as the Committee, in its
discretion, may determine at the time such Non-Qualified Option is granted.
     (b) Manner of Exercise. In order to exercise a Non-Qualified Option, the
person or persons entitled to exercise such Non-Qualified Option shall deliver
to the Company payment in full for (i) the shares being purchased and
(ii) unless other arrangements have been made with the Committee, any required
withholding taxes. The payment of the exercise price for each Non- Qualified
Option shall either be (x) in cash or by check payable and acceptable to the
Company, (y) with the consent of the Committee, which consent may be granted or
withheld in the Committee’s sole discretion, by tendering to the Company shares
of Common Stock owned by the person for more than 6 months having an aggregate
Fair Market Value as of the date of exercise that is not greater than the full
exercise price for the shares with respect to which the Non-Qualified Option is
being exercised and by paying any remaining amount of the exercise price as
provided in (x) above or (z) with the consent of the Committee, which may be
granted or withheld in the Committee’s sole discretion, and upon compliance with
such instructions as the Committee may specify, at the person’s written request
the Company may deliver certificates for the shares of Common Stock for which
the Non-Qualified Option is being exercised to a broker

8



--------------------------------------------------------------------------------



 



for sale on behalf of the person, provided that the person has irrevocably
instructed such broker to remit directly to the Company on the person’s behalf
from the proceeds of such sale the full amount of the exercise price, plus all
required withholding taxes. In the event that the person elects to make payment
as allowed under clause (y) above, the Committee may, upon confirming that the
Optionee owns the number of shares being tendered, authorize the issuance of a
new certificate for the number of shares being acquired pursuant to the exercise
of the Non-Qualified Option, less the number of shares being tendered upon the
exercise and return to the person (or to require surrender of) the certificate
for the shares being tendered upon the exercise. If the Committee so requires,
such person or persons shall also deliver a written representation that all
shares being purchased are being acquired for investment and not with a view to,
or for resale in connection with, any distribution of such shares.
     (c) Proceeds. The proceeds received from the sale of shares of Common Stock
pursuant to exercise of Non-Qualified Options exercised under the Plan will be
used for general corporate purposes.
     (d) Non-Qualified Options not Transferable. Except as provided below, no
Non-Qualified Option granted hereunder shall be transferable other than by
(i) will or by the laws of descent and distribution or (ii) pursuant to a
domestic relations order, and during the lifetime of the Participant to whom any
such Non-Qualified Option is granted, it shall be exercisable only by the
Participant (or his guardian). Any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of, or to subject to execution, attachment or
similar process, any Non-Qualified Option granted hereunder, or any right
thereunder, contrary to the provisions hereof, shall be void and ineffective,
shall give no right to the purported transferee and shall, at the sole
discretion of the Committee, result in forfeiture of the Non-Qualified Option
with respect to the shares involved in such attempt. With respect to a specific
Non-Qualified Option, in accordance with rules and procedures established by the
Committee from time to time, the Participant (or his guardian) may transfer, for
estate planning purposes, all or part of such Non- Qualified Option to one or
more immediate family members or related family trusts or partnerships or
similar entities as determined by the Committee. Any Non-Qualified Option that
is transferred in accordance with the provisions of this Section 2.3(d) may only
be exercised by the person or persons who acquire a proprietary interest in the
Non-Qualified Options pursuant to the transfer.
     (e) Adjustment of Non-Qualified Options. In the event that at any time
after the Effective Date the outstanding shares of Common Stock are changed into
or exchanged for a different number or kind of shares or other securities of the
Company by reason of merger, consolidation, recapitalization, reclassification,
stock split, stock dividend, combination of shares or the like, the Committee
shall make appropriate and equitable adjustments to all Non-Qualified Options
then outstanding as provided in Section 1.3.
     (f) Listing and Registration of Shares. Each Non-Qualified Option shall be
subject to the requirement that if at any time the Committee determines, in its
discretion, that the listing, registration or qualification of the shares
subject to such Non-Qualified Option under any securities exchange or under any
state or federal law, or the consent or approval of any governmental regulatory
body, is necessary or desirable as a condition of, or in connection with, the
issue or purchase of shares thereunder, such Non-Qualified Option may not be
exercised in whole or in part unless such listing, registration, qualification,
consent or approval shall have been effected or obtained and the same shall have
been free of any conditions not acceptable to the Committee.

9



--------------------------------------------------------------------------------



 



     2.4 Option Repricing. With shareholder approval, the Committee, in its
absolute discretion, may grant to holders of outstanding Non-Qualified Options,
in exchange for the surrender and cancellation of such Non-Qualified Options,
new Non-Qualified Options having exercise prices lower (or higher with any
required consent) than the exercise price provided in the Non-Qualified Options
so surrendered and canceled and containing such other terms and conditions as
the Committee may deem appropriate.
     2.5 Vesting. See Section 11.11 of the Plan for provisions on vesting in
connection with termination of Employment or service. Also, see Section 11.12 of
the Plan relating to vesting in connection with a Change of Control.
ARTICLE III
NON-EMPLOYEE DIRECTOR OPTIONS
     The terms specified in this Article III shall be applicable to all
Non-Employee Director Options. Except as modified by the provisions of this
Article III, all the provisions of Article II shall be applicable to
Non-Employee Director Options.
     3.1 Eligibility and Maximum. Non-Employee Director Options may only be
granted to Non-Employees Directors, and in the aggregate the maximum number of
shares of Common Stock that may be issued pursuant to Non-Employee Director
Options shall be 150,000 shares (out of the number set forth in Section 1.3 of
the Plan).
     3.2 Grants of Non-Employee Director Options. The Board or the Committee
may, from time to time, make additional grants of Non-Employee Director Options.
     3.3 Exercise Price. The exercise price to be paid for each share of Common
Stock deliverable upon exercise of each Non-Employee Director Option granted
under this Article III shall be the FMV Per Share on the date of grant of such
Non-Employee Director Option. The exercise price for each Non-Employee Director
Option granted under this Article III shall be subject to adjustment as provided
in Section 2.3(e) of the Plan.
     3.4 Vesting. Each Non-Employee Director Option shall be subject to a 3-year
vesting schedule, pursuant to which 1/3 of such Non-Employee Director Option
shall become vested on the 1st anniversary of the date of grant, 1/3 of such
Non-Employee Director Option shall become vested on the 2nd anniversary of the
date of grant and the remaining 1/3 of such Non-Employee Director Option shall
become vested on the 3rd anniversary of the date of grant; provided, however,
that in the event that an incumbent Non-Employee Director is not nominated for
election to an additional term as a director, all Non- Employee Director Options
held by such incumbent Non-Employee Director shall immediately vest in full upon
the expiration of his then-current term of office. In addition to the foregoing,
all Non-Employee Director Options shall be subject to the provisions of
Section 11.11 and Section 11.12 to the extent such provisions do not conflict
with the provisions of this Section 3.3.

10



--------------------------------------------------------------------------------



 



ARTICLE IV
INCENTIVE OPTIONS
     The terms specified in this Article IV shall be applicable to all Incentive
Options. Except as modified by the provisions of this Article IV, all the
provisions of Article II shall be applicable to Incentive Options. Options which
are specifically designated as Non-Qualified Options shall not be subject to the
terms of this Article IV. No Incentive Options will be issued after August,
2006.
     4.1 Eligibility. Incentive Options may only be granted to Employees of the
Company or its parent or subsidiary as defined in Section 424 (e) or (f) of the
Code, as applicable, while each such entity is a “corporation” described in
Section 7701(a)(3) of the Code and Treas. Reg. § 1.421-1(i)(1).
     4.2 Exercise Price. Subject to Section 4.4, the exercise price per share
shall not be less than 100% of the FMV Per Share on the date of grant of the
Incentive Option.
     4.3 Dollar Limitation. The aggregate Fair Market Value (determined as of
the respective date or dates of grant) of shares of Common Stock for which one
or more Options granted to any Employee under the Plan (or any other option plan
of the Company or any Affiliate which is a parent or subsidiary as defined in
Code Sections 424(e) or (f), as applicable) may for the first time become
exercisable as Incentive Options during any one calendar year shall not exceed
the sum of $100,000. To the extent the Employee holds two or more such Options
which become exercisable for the first time in the same calendar year, the
foregoing limitation on the exercisability of such Options as Incentive Options
shall be applied on the basis of the order in which such Options are granted.
     4.4 10% Stockholder. If any Employee to whom an Incentive Option is granted
owns stock possessing more than 10% of the total combined voting power of all
classes of stock of the Company or any “parent corporation” of the Company (as
defined in Section 424(e) of the Code) or any “subsidiary corporation” of the
Company (as defined in Section 424(f) of the Code), then the exercise price per
share under such Incentive Option shall not be less than 110% of the FMV Per
Share on the date of grant, and the Option term shall not exceed 5 years
measured from the date of grant. For purposes of the immediately preceding
sentence, the attribution rules under Section 424(d) of the Code shall apply for
purposes of determining an Employee’s ownership.
     4.5 Incentive Options Not Transferable. No Incentive Option granted
hereunder (a) shall be transferable other than by will or by the laws of descent
and distribution and (b) except as permitted in regulations or other guidance
issued under Section 422 of the Code, shall be exercisable during the Optionee’s
lifetime by any person other than the Optionee (or his guardian).
     4.6 Compliance with Code Section 422. All Options that are intended to be
Incentive Stock Options described in Code Section 422 shall be designated as
such in the Option grant and in all respects shall be issued in compliance with
Code Section 422. No Incentive Stock Options will be granted after August, 2006.

11



--------------------------------------------------------------------------------



 



     4.7 Limitations on Exercise. No Incentive Option shall be exercisable more
than 3 months after the Optionee ceases to be an Employee for any reason other
than death or Disability, or more than one year after the Optionee ceases to be
an Employee due to death or Disability.
ARTICLE V
PURCHASED STOCK
     5.1 Eligibility. The Committee shall have the authority to sell shares of
Common Stock to such Employees, Consultants and Non-Employee Directors of the
Company or its Affiliates as may be selected by it, on such terms and conditions
as it may establish, subject to the further provisions of this Article V. Each
issuance of Common Stock under this Article V shall be evidenced by an
agreement, which shall be subject to applicable provisions of this Plan and to
such other provisions not inconsistent with this Plan as the Committee may
approve for the particular sale transaction.
     5.2 Purchase Price. The price per share of Common Stock to be purchased by
a Participant under this Article V shall be determined in the sole discretion of
the Committee, and may be less than, but shall not be greater than the FMV Per
Share at the time of purchase.
     5.3 Payment of Purchase Price. Payment of the purchase price of Purchased
Stock under this Article V shall be made in full in cash.
ARTICLE VI
BONUS STOCK
     The Committee may, from time to time and subject to the provisions of the
Plan, grant shares of Bonus Stock to Employees, Consultants and Non-Employee
Directors. Such grants of Bonus Stock shall be in consideration of performance
of services by the Participant without additional consideration, except as may
be required by the Committee or pursuant to Section 11.1. Bonus Stock shall be
shares of Common Stock that are not subject to a Restricted Period under
Article VIII.
ARTICLE VII
STOCK APPRECIATION RIGHTS AND PHANTOM STOCK
     7.1 Stock Appreciation Rights. The Committee is authorized to grant Stock
Appreciation Rights to Employees, Consultants and Non-Employee Directors on the
following terms and conditions.
     (a) Right to Payment. A Stock Appreciation Right shall confer on the
Participant to whom it is granted, upon exercise thereof, a right to receive
shares of Common Stock, the value of which is equal to the excess of (i) the FMV
Per Share on the date of exercise over (ii) the FMV Per Share on the date of the
grant (such excess, the “Spread”). Notwithstanding the foregoing, the Committee
may provide, in its sole discretion, that the Spread covered by a Stock
Appreciation Right may not exceed a specified amount.

12



--------------------------------------------------------------------------------



 



     (b) Terms. The Committee shall determine at the date of grant the time or
times at which and the circumstances under which a Stock Appreciation Right may
be exercised in whole or in part (including based on achievement of performance
goals and/or future service requirements), the method of exercise, and any other
terms and conditions of any Stock Appreciation Right; provided, however, a Stock
Appreciation Right shall not be granted in tandem or in combination with any
other Award if that would (i) cause application of Section 409A of the Code to
the Award or (ii) result in adverse tax consequences under Section 409A of the
Code should that Code section apply to the Award.
     7.2 Phantom Stock Awards. Subject to Section 11.5 of the Plan, the
Committee is authorized to grant Phantom Stock Awards to Employees, Consultants
and Non-Employee Directors, which are rights to receive cash equal to the Fair
Market Value of a specified number of shares of Common Stock at the end of a
specified deferral period, subject to the following terms and conditions:
     (a) Award and Restrictions. Satisfaction of a Phantom Stock Award shall
occur upon expiration of the deferral period specified for such Phantom Stock
Award by the Committee. In addition, Phantom Stock Awards shall be subject to
such restrictions (which may include a risk of forfeiture), if any, as the
Committee may impose in its sole discretion as set forth in the Award, which
restrictions may lapse at the expiration of the deferral period or at earlier
specified times (including times based on achievement of performance goals
and/or future service requirements), separately or in combination, as the
Committee may determine in its sole discretion to be appropriate or advisable
for any Award. Phantom Stock Awards shall not be transferable (other than by
will or the laws of descent and distribution).
     (b) Forfeiture. Except as otherwise determined by the Committee or as may
be set forth in any Award, employment or other agreement pertaining to a Phantom
Stock Award, upon termination of employment or services during the applicable
deferral period or portion thereof to which forfeiture conditions apply, all
Phantom Stock Awards that are at that time subject to a deferral period (other
than a deferral at the election of the Participant) shall be forfeited;
provided, however, that the Committee may provide, by rule or regulation or in
any Award agreement, or may determine in any individual case, that restrictions
or forfeiture conditions relating to Phantom Stock Awards shall be waived in
whole or in part in the event of terminations resulting from specified causes,
and the Committee may in other cases which it determines appropriate or
advisable waive in whole or in part the forfeiture of Phantom Stock Awards;
provided, however, no such waiver or other change regarding an Award shall
(i) cause the application of Section 162(m) or 409A of the Code to the Award or
(ii) create adverse tax consequences under Section 162(m) or 409A of the Code
should either or both of those Code sections apply to the Award.
     (c) Performance Goals. To the extent the Committee determines that any
Award granted pursuant to this Article VII shall constitute performance-based
compensation for purposes of Section 162(m) of the Code, the grant or settlement
of the Award shall, in the Committee’s discretion, be subject to the achievement
of performance goals determined and applied in a manner consistent with
Section 9.2.

13



--------------------------------------------------------------------------------



 



     (d) Additional Limitations. Notwithstanding any other provision of this
Section 7.2 to the contrary, any such Phantom Stock Award granted under the Plan
shall contain terms that (i) are designed to avoid application of Section 409A
of the Code to the Award or (ii) are designed to avoid adverse tax consequences
under Section 409A of the Code should that Code section apply to the Award.
ARTICLE VIII
RESTRICTED STOCK
     8.1 Eligibility. All Employees, Consultants and Non-Employee Directors
shall be eligible for grants of Restricted Stock.
     8.2 Restrictions Restricted Period and Vesting.
     (a) The Restricted Stock shall be subject to such forfeiture restrictions
(including, without limitation, limitations that qualify as a “substantial risk
of forfeiture” within the meaning given to that term under Section 83 of the
Code) and restrictions on transfer by the Participant and repurchase by the
Company as the Committee, in its sole discretion, shall determine. Prior to the
lapse of such restrictions, the Participant shall not be permitted to transfer
such shares. The Company shall have the right to repurchase or recover such
shares for the amount of cash paid therefor, if any, if (i) the Participant
shall terminate Employment from or services to the Company prior to the lapse of
such restrictions or (ii) the Restricted Stock is forfeited by the Participant
pursuant to the terms of the Award.
     (b) Vesting. See Section 11.11 of the Plan for provisions on vesting in
connection with termination of Employment or service. Also, see Section 11.12 of
the Plan relating to vesting in connection with a Change of Control.
     (c) Immediate Transfer Without Immediate Delivery of Restricted Stock. Each
certificate representing Restricted Stock awarded under the Plan shall be
registered in the name of the Participant and, during the Restricted Period,
shall be left on deposit with the Company, or in trust or escrow pursuant to an
agreement satisfactory to the Committee, along with a stock power endorsed in
blank until such time as the restrictions on transfer have lapsed. The grantee
of Restricted Stock shall have all the rights of a stockholder with respect to
such shares including the right to vote and the right to receive dividends or
other distributions paid or made with respect to such shares; provided, however,
that the Committee may in the Award restrict the Participant’s right to
dividends until the restrictions on the Restricted Stock lapse. Any certificate
or certificates representing shares of Restricted Stock shall bear a legend
similar to the following:
The shares represented by this certificate have been issued pursuant to the
terms of the 2004 WCA Waste Corporation Incentive Plan, as amended and restated,
and may not be sold, pledged, transferred, assigned or otherwise encumbered in
any manner except as is set forth in the terms of such award dated
                    ,200___.

14



--------------------------------------------------------------------------------



 



     8.3 Forfeiture of Restricted Stock. If, for any reason, the restrictions
imposed by the Committee upon Restricted Stock are not satisfied at the end of
the Restricted Period, any Restricted Stock remaining subject to such
restrictions shall thereupon be forfeited by the Participant and reacquired by
the Company.
     8.4 Delivery of Shares of Common Stock. Pursuant to Section 11.5 of the
Plan and subject to the withholding requirements of Article XII of the Plan, at
the expiration of the Restricted Period, a stock certificate evidencing the
Restricted Stock (to the nearest full share) with respect to which the
Restricted Period has expired shall be delivered without charge to the
Participant, or his personal representative, free of all restrictions under the
Plan.
ARTICLE IX
PERFORMANCE AWARDS
     9.1 Performance Awards. The Committee may grant Performance Awards based on
performance goals as set forth in Section 7.2 measured over a period of not less
than 6 months and not more than 10 years.
     9.2 Performance Goals. The grant and/or settlement of a Performance Award
shall be contingent upon terms set forth in this Section 9.2.
     (a) General. The performance goals for Performance Awards shall consist of
one or more business criteria and a targeted level or levels of performance with
respect to each of such criteria, as specified by the Committee. In the case of
any Award granted to a Covered Employee, performance goals shall be designed to
be objective and shall otherwise meet the requirements of Section 162(m) of the
Code and regulations thereunder (including Treas. Regs. § 1.162-27 and successor
regulations thereto), including the requirement that the level or levels of
performance targeted by the Committee are such that the achievement of
performance goals is “substantially uncertain” at the time of grant. The
Committee may determine that such Performance Awards shall be granted and/or
settled upon achievement of any one performance goal or that two or more of the
performance goals must be achieved as a condition to the grant and/or settlement
of such Performance Awards. Performance goals may differ among Performance
Awards granted to any one Participant or for Performance Awards granted to
different Participants.
     (b) Business Criteria. One or more of the following business criteria for
the Company, on a consolidated basis, and/or for specified subsidiaries,
divisions or business or geographical units of the Company (except with respect
to the total stockholder return and earnings per share criteria), shall be used
by the Committee in establishing performance goals for Performance Awards
granted to a Participant: (i) earnings per share; (ii) increase in price per
share, (iii) increase in revenues; (iv) increase in cash flow; (v) return on net
assets; (vi) return on assets; (vii) return on investment; (viii) return on
equity; (ix) economic value added; (x) gross margin; (xi) net income;
(xii) pretax earnings; (xiii) pretax earnings before interest, depreciation,
depletion and amortization; (xiv) pretax operating earnings after interest
expense and before incentives, service fees, and extraordinary or special items;
(xv) operating income; (xvi) total stockholder return; (xvii) debt reduction;
and (xviii) any of the above goals determined on the absolute or relative basis
or as compared to the performance of a published or special index

15



--------------------------------------------------------------------------------



 



deemed applicable by the Committee including, but not limited to, the Standard &
Poor’s 500 Stock Index or components thereof or a group of comparable companies.
     (c) Performance Period; Timing for Establishing Performance Goals.
Achievement of performance goals in respect of Performance Awards shall be
measured over a performance period of not less than 6 months and not more than
10 years, as specified by the Committee. Performance goals in the case of any
Award granted to a Participant shall be established not later than 90 days after
the beginning of any performance period applicable to such Performance Awards,
or at such other date as may be required or permitted for “performance-based
compensation” under Section 162(m) of the Code.
     (d) Settlement of Performance Awards; Other Terms. After the end of each
performance period, the Committee shall determine the amount, if any, of
Performance Awards payable to each Participant based upon achievement of
business criteria over a performance period. Except as may otherwise be required
under Section 409A of the Code, payment described in the immediately preceding
sentence shall be made by the later of (i) the date that is 21/2 months after
the end of the Participant’s 1st taxable year in which the Performance Award is
earned and payable under the Plan and (ii) the date that is 21/2 months after
the end of the Company’s 1st taxable year in which the Performance Award is
earned and payable under the Plan, and such payment shall not be subject to any
election by the Participant to defer the payment to a later period. The
Committee may not exercise discretion to increase any such amount payable in
respect of a Performance Award which is intended to comply with Section 162(m)
of the Code. The Committee shall specify the circumstances in which such
Performance Awards shall be paid or forfeited in the event of termination of
employment by the Participant prior to the end of a performance period or
settlement of Performance Awards.
     (e) Written Determinations. All determinations by the Committee as to the
establishment of performance goals, the amount of any Performance Award and the
achievement of performance goals relating to Performance Awards shall be made in
a written agreement or other document covering the Performance Award. The
Committee may not delegate any responsibility relating to such Performance
Awards.
     (f) Status of Performance Awards under Section 162(m) of the Code. It is
the intent of the Company that Performance Awards granted to persons who are
designated by the Committee as likely to be Covered Employees within the meaning
of Section 162(m) of the Code and regulations thereunder (including Treas. Regs.
§ 1.162-27 and successor regulations thereto) shall constitute
“performance-based compensation” within the meaning of Section 162(m) of the
Code and regulations thereunder. Accordingly, the terms of this Section 9.2
shall be interpreted in a manner consistent with Section 162(m) of the Code and
regulations thereunder. Notwithstanding the foregoing, because the Committee
cannot determine with certainty whether a given Participant will be a Covered
Employee with respect to a fiscal year that has not yet been completed, the term
Covered Employee as used herein shall mean only a person designated by the
Committee, at the time of grant of a Performance Award, who is likely to be a
Covered Employee with respect to that fiscal year. If any provision of the Plan
as in effect on the date of adoption or any agreements relating to Performance
Awards that are intended to comply with Section 162(m) of the Code does not
comply or is inconsistent with the

16



--------------------------------------------------------------------------------



 



requirements of Section 162(m) of the Code or regulations thereunder, such
provision shall be construed or deemed amended to the extent necessary to
conform to such requirements.
ARTICLE X
OTHER STOCK OR PERFORMANCE-BASED AWARDS
     The Committee is hereby authorized to grant to Employees, Non-Employee
Directors and Consultants of the Company or its Affiliates, Other Stock or
Performance-Based Awards, which shall consist of a right which (a) is not an
Award described in any other Article and (b) is denominated or payable in,
valued in whole or in part by reference to, or otherwise based on or related to,
shares of Common Stock (including, without limitation, units or securities
convertible into shares of Common Stock) or cash as are deemed by the Committee
to be consistent with the purposes of the Plan. Subject to the terms of the
Plan, the Committee shall determine the terms and conditions of any such Other
Stock or Performance-Based Awards, which shall be contained in a written
agreement or other document covering such Awards. Notwithstanding any other
provision of the Plan to the contrary, any Other Stock-Based Award granted after
December 31, 2004 shall contain terms that (i) are designed to avoid application
of Section 409A of the Code or (ii) are designed to avoid adverse tax
consequences under Section 409A should that Code section apply to such Award.
ARTICLE XI
CERTAIN PROVISIONS APPLICABLE TO ALL AWARDS
     11.1 General. Awards shall be evidenced by a written agreement or other
document and may be granted on the terms and conditions set forth herein. In
addition, the Committee may impose on any Award or the exercise thereof, such
additional terms and conditions, not inconsistent with the provisions of the
Plan, as the Committee shall determine, including terms requiring forfeiture of
Awards in the event of termination of employment by the Participant and terms
permitting a Participant to make elections relating to his or her Award;
provided, that any such election would not (i) cause the application of
Section 409A of the Code to the Award or (ii) create adverse tax consequences
under Section 409A of the Code should Section 409A apply to the Award. The
terms, conditions and/or restrictions contained in an Award may differ from the
terms, conditions and restrictions contained in any other Award. The Committee
may amend an Award; provided, however, that, subject to Section 11.12, no
amendment of an Award may, without the consent of the holder of the Award,
adversely affect such person’s rights with respect to such Award in any material
respect. The Committee shall retain full power and discretion to accelerate or
waive, at any time, any term or condition of an Award that is not mandatory
under the Plan; provided, however, that, subject to Section 11.12, the Committee
shall not have any discretion to accelerate or waive any term or condition of an
Award (i) if such discretion would cause the Award to have adverse tax
consequences to the Participant under Section 409A of the Code or (ii) if the
Award is intended to qualify as “performance-based compensation” for purposes of
Section 162(m) of the Code if such discretion would cause the Award not to so
qualify. Except in cases in which the Committee is authorized to require other
forms of consideration under the Plan, or to the extent other forms of
consideration must be paid to satisfy the requirements of the Delaware
Corporation Law, no consideration other than services may be required for the
grant of any Award.

17



--------------------------------------------------------------------------------



 



     11.2 Stand-Alone, Additional, Tandem and Substitute Awards. Subject to
Section 2.4 of the Plan, Awards granted under the Plan may, in the discretion of
the Committee, be granted either alone or in addition to, in tandem with, or in
substitution or exchange for, any other Award or any award granted under another
plan of the Company, any Affiliate or any business entity to be acquired by the
Company or an Affiliate, or any other right of a Participant to receive payment
from the Company or any Affiliate; provided, however, no Award shall be issued
under the Plan if issuance of the Award would result in adverse tax consequences
under Section 409A of the Code. Such additional, tandem and substitute or
exchange Awards may be granted at any time. If an Award is granted in
substitution or exchange for another Award, the Committee shall require the
surrender of such other Award for cancellation in consideration for the grant of
the new Award. In addition, Awards may be granted in lieu of cash compensation,
including in lieu of cash amounts payable under other plans of the Company or
any Affiliate. Any such action contemplated under this Section 11.2 shall be
effective only to the extent that such action will not cause (i) the holder of
the Award to lose the protection of Section 16(b) of the Exchange Act and rules
and regulations promulgated thereunder, (ii) any Award that is designed to
qualify payments thereunder as performance-based compensation as defined in
Section 162(m) of the Code to fail to qualify as such performance-based
compensation or (iii) any Award that is subject to Section 409A of the Code to
result in adverse consequences under Section 409A of the Code.
     11.3 Term of Awards. The term or Restricted Period of each Award that is an
Option, Stock Appreciation Right, Phantom Stock or Restricted Stock shall be for
such period as may be determined by the Committee; provided, however, that in no
event shall the term of any such Award exceed a period of 10 years (or such
shorter terms as may be required in respect of an Incentive Stock Option under
Section 422 of the Code).

18



--------------------------------------------------------------------------------



 



     11.4 Form and Timing of Payment under Awards; Deferrals.
     (a) General Provisions. Subject to the terms of the Plan and any applicable
Award agreement, payments to be made by the Company or an Affiliate upon the
exercise of an Option or other Award or settlement of an Award may be made in a
single payment or transfer, in installments or on a deferred basis. The
settlement of any Award may, subject to any limitations set forth in the Award
agreement, be accelerated and cash paid in lieu of shares in connection with
such settlement, in the discretion of the Committee or upon occurrence of one or
more specified events; provided, however, that such discretion may not be
exercised by the Committee if the exercise of such discretion would result in
adverse tax consequences to the Participant under Section 409A of the Code. In
the discretion of the Committee, Awards granted pursuant to Article VII or
Article IX of the Plan may be payable in shares to the extent permitted by the
terms of the applicable Award agreement. Installment or deferred payments may be
required by the Committee (subject to Section 1.8 of the Plan and the consent
provisions of the Plan in the case of any deferral of an outstanding Award not
provided for in the original Award agreement) on terms and conditions
established by the Committee; provided, however, that no deferral shall be
required by the Committee if such deferral would result in adverse tax
consequences to the Participant under Section 409A of the Code. Payments may
include, without limitation, provisions for the payment or crediting of
reasonable interest on installment or deferred payments or the grant or
crediting of amounts in respect of installment or deferred payments denominated
in shares. Any deferral shall only be allowed as is provided in a separate
deferred compensation plan adopted by the Company. The Plan shall not constitute
any “employee benefit plan” for purposes of Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended.
     (b) Section 409A Limits on Payments to Specified Employees. Notwithstanding
any other provision of the Plan or an Award to the contrary, if a Participant is
a “key employee,” as defined in Section 416(i) of the Code (without regard to
paragraph 5 thereof), except to the extent permitted under Section 409A of the
Code, no benefit or payment that is subject to Section 409A of the Code (after
taking into account all applicable exceptions to Section 409A of the Code,
including but not limited to the exceptions for short-term deferrals and for
“separation pay only upon an involuntary separation from service”) shall be made
under this Plan or the affected Award granted thereunder on account of the
Participant’s “separation from service,” as defined in Section 409A of the Code,
with the Company and its Affiliates until the later of the date prescribed for
payment in this Plan or the affected Award granted thereunder and the first
(1st) day of the seventh (7th) calendar month that begins after the date of the
Participant’s separation from service (or, if earlier, the date of death of the
Participant). Unless otherwise provided in the Award, any amount that is
otherwise payable within the delay period described in the immediately preceding
sentence will be aggregated and paid in a lump sum without interest.
     11.5 Vested and Unvested Awards. After the satisfaction of all of the terms
and conditions set by the Committee with respect to an Award of (a) Restricted
Stock, a certificate, without the legend set forth in Section 8.2(c) for the
number of shares that are no longer subject to such restrictions, terms and
conditions shall be delivered to the Employee, (b) Phantom Stock, to the extent
not paid in cash, a certificate for the number of shares equal to the number of
shares of Phantom Stock earned and (c) Stock Appreciation Rights or Performance
Awards, cash and/or a certificate for the number of shares equal in value to the
number of Stock Appreciation Rights

19



--------------------------------------------------------------------------------



 



or amount of Performance Awards vested shall be delivered to the person. The
number of shares of Common Stock which shall be issuable upon exercise of a
Stock Appreciation Right or earning of a Performance Award shall be determined
by dividing (1) by (2) where (1) is the number of shares of Common Stock as to
which the Stock Appreciation Right is exercised multiplied by the Spread or the
amount of Performance Award that is earned and payable, as applicable, and
(2) is the FMV Per Share of Common Stock on the date of exercise of the Stock
Appreciation Right or the date the Performance Award is earned and payable, as
applicable. Upon termination, resignation or removal of a Participant under
circumstances that do not cause such Participant to become fully vested, any
remaining unvested Options, shares of Restricted Stock, Phantom Stock, Stock
Appreciation Rights or Performance Awards, as the case may be, shall either be
forfeited back to the Company or, if appropriate under the terms of the Award,
shall continue to be subject to the restrictions, terms and conditions set by
the Committee with respect to such Award.
     11.6 Exemptions from Section 16(b) Liability. It is the intent of the
Company that the grant of any Awards to or other transaction by a Participant
who is subject to Section 16 of the Exchange Act shall be exempt from Section
16(b) of the Exchange Act pursuant to an applicable exemption (except for
transactions acknowledged by the Participant in writing to be non-exempt).
Accordingly, if any provision of this Plan or any Award agreement does not
comply with the requirements of Rule 16b-3 as then applicable to any such
transaction, such provision shall be construed or deemed amended to the extent
necessary to conform to the applicable requirements of Rule 16b-3 so that such
Participant shall avoid liability under Section 16(b) of the Exchange Act.
     11.7 Securities Requirements. No shares of Common Stock will be issued or
transferred pursuant to an Award unless and until all then-applicable
requirements imposed by federal and state securities and other laws, rules and
regulations and by any regulatory agencies having jurisdiction and by any stock
market or exchange upon which the Common Stock may be listed, have been fully
met. As a condition precedent to the issuance of shares pursuant to the grant or
exercise of an Award, the Company may require the grantee to take any reasonable
action to meet such requirements. The Company shall not be obligated to take any
affirmative action in order to cause the issuance or transfer of shares pursuant
to an Award to comply with any law or regulation described in the second
preceding sentence.
     11.8 Transferability.
     (a) Non-Transferable Awards and Options. Except as otherwise specifically
provided in the Plan, no Award and no right under the Plan, contingent or
otherwise, other than Purchased Stock, Bonus Stock or Restricted Stock as to
which restrictions have lapsed, will be (i) assignable, saleable or otherwise
transferable by a Participant except by will or by the laws of descent and
distribution or pursuant to a qualified domestic relations order or (ii) subject
to any encumbrance, pledge or charge of any nature. No transfer by will or by
the laws of descent and distribution shall be effective to bind the Company
unless the Committee shall have been furnished with a copy of the deceased
Participant’s will or such other evidence as the Committee may deem necessary to
establish the validity of the transfer. Any attempted transfer in violation of
this Section 11.8(a) shall be void and ineffective for all purposes.

20



--------------------------------------------------------------------------------



 



     (b) Ability to Exercise Rights. Except as otherwise specifically provided
under the Plan, only the Participant or his guardian (if the Participant becomes
Disabled), or in the event of his death, his legal representative or
beneficiary, may exercise Options, receive cash payments and deliveries of
shares or otherwise exercise rights under the Plan. The executor or
administrator of the Participant’s estate, or the person or persons to whom the
Participant’s rights under any Award will pass by will or the laws of descent
and distribution, shall be deemed to be the Participant’s beneficiary or
beneficiaries of the rights of the Participant hereunder and shall be entitled
to exercise such rights as are provided hereunder.
     11.9 Rights as a Stockholder.
     (a) No Stockholder Rights. Except as otherwise provided in Section 11.9(b),
a Participant who has received a grant of an Award or a transferee of such
Participant shall have no rights as a stockholder with respect to any shares of
Common Stock until such person becomes the holder of record. Except as otherwise
provided in Section 11.9(b), no adjustment shall be made for dividends (ordinary
or extraordinary, whether in cash, securities or other property) or
distributions or other rights for which the record date is prior to the date
such stock certificate is issued.
     (b) Holder of Restricted Stock. Unless otherwise approved by the Committee
prior to the grant of a Restricted Stock Award, a Participant who has received a
grant of Restricted Stock or a permitted transferee of such Participant shall
not have any rights of a stockholder until such time as a stock certificate has
been issued with respect to all, or a portion of, such Restricted Stock Award.
     11.10 Listing and Registration of Shares of Common Stock. The Company, in
its discretion, may postpone the issuance and/or delivery of shares of Common
Stock upon any exercise of an Award until completion of such stock exchange
listing, registration or other qualification of such shares under any state
and/or federal law, rule or regulation as the Company may consider appropriate,
and may require any Participant to make such representations and furnish such
information as it may consider appropriate in connection with the issuance or
delivery of the shares in compliance with applicable laws, rules and
regulations.
     11.11 Termination of Employment, Death, Disability and Retirement.
     (a) Termination of Employment. Unless otherwise provided in the Award, if
Employment of an Employee or service of a Non-Employee Director is terminated
for any reason whatsoever other than death, Disability or Retirement, or if
service of a Consultant is terminated for any reason whatsoever other than
death, any nonvested Award granted pursuant to the Plan outstanding at the time
of such termination and all rights thereunder shall wholly and completely
terminate and no further vesting shall occur, and the Employee, Consultant or
Non-Employee Director shall be entitled to exercise his or her rights with
respect to the portion of the Award vested as of the date of termination for a
period that shall end on the earlier of (i) the expiration date set forth in the
Award with respect to the vested portion of such Award or (ii) the date that
occurs 6 months after such termination date 3 months after the date of
termination in the case of an Incentive Option).

21



--------------------------------------------------------------------------------



 



     (b) Retirement. Unless otherwise provided in the Award, upon the Retirement
of an Employee or, if applicable, Non-Employee Director:
     (i) any nonvested portion of any outstanding Award shall immediately
terminate and no further vesting shall occur; and
     (ii) any vested Award shall expire on the earlier of (A) the expiration
date set forth in the Award or (B) the expiration of (x) 12 months after the
date of Retirement in the case of any Award other than an Incentive Option and
(y) 3 months after the date of Retirement in the case of an Incentive Option.
     (c) Disability or Death. Unless otherwise provided in the Award, upon
termination of Employment or service from the Company or any Affiliate that is a
parent or subsidiary of the Company as a result of Disability of an Employee or
Non-Employee Director or death of an Employee, Non-Employee Director or
Consultant, or with respect to a Participant who is either a retired former
Employee or Non-Employee Director who dies during the period described in
Section 11.11(b), hereinafter the “Applicable Retirement Period,” or a disabled
former Employee or Non-Employee Director who dies during the period that expires
on the earlier of the expiration date set forth in any applicable outstanding
Award or the 1st anniversary of the person’s termination of Employment or
service due to Disability, hereinafter the “Applicable Disability Period,”
     (i) any nonvested portion of any outstanding Award that has not already
terminated shall immediately terminate and no further vesting shall occur; and
     (ii) any vested Award shall expire upon the earlier of (A) the expiration
date set forth in the Award or (B) the later of (1) the 1st anniversary of such
termination of Employment as a result of Disability or death or (2) the 1st
anniversary of such person’s death during the Applicable Retirement Period or
the Applicable Disability Period.
     (d) Continuation. Notwithstanding any other provision of the Plan, the
Committee, in its discretion, may provide for the continuation of any Award for
such period and upon such terms and conditions as are determined by the
Committee in the event that a Participant ceases to be an Employee, Consultant
or Non-Employee Director.
     Notwithstanding the above provisions of this Section 11.11 to the contrary,
with respect to any Award that provides for nonqualified deferred compensation
that is subject to Section 409A of the Code, termination of a Participant’s
employment or service shall mean termination of the Participant’s employment or
service with the Company and all entities required to be aggregated with the
Company and treated as one employer under applicable regulations issued under
Section 414(b) or (c) of the Code using the threshold of 50% ownership wherever
80% appears in the applicable regulations under circumstances that give rise to
a “separation from service” within the meaning given to that term under Treas.
Reg. § 1.409A-1(h), which regulation is hereby incorporated by reference into
and shall form part of this Plan as fully as if set forth herein verbatim and
the Plan insofar as it relates to such Award shall be operated in accordance
with such regulation.

22



--------------------------------------------------------------------------------



 



     11.12 Change in Control.
     (a) Change in Control. Unless otherwise provided in the Award, in the event
of a Change in Control described in clauses (b), (c) or (d) of the definition of
Change in Control under Section 1.2 of the Plan:
     (i) the Committee may accelerate vesting and the time at which all Options
and Stock Appreciation Rights then outstanding may be exercised so that those
types of Awards may be exercised in full for a limited period of time on or
before a specified date fixed by the Committee, after which specified date all
unexercised Options and Stock Appreciation Rights and all rights of Participants
thereunder shall terminate, or the Committee may accelerate vesting and the time
at which Options and Stock Appreciation Rights may be exercised so that those
types of Awards may be exercised in full for their then remaining term;
     (ii) the Committee may waive all restrictions and conditions of all
Restricted Stock and Phantom Stock then outstanding with the result that those
types of Awards shall be deemed satisfied, and the Restriction Period or other
limitations on payment in full with respect thereto shall be deemed to have
expired, as of the date of the Change in Control or such other date as may be
determined by the Committee; and
     (iii) the Committee may determine to amend Performance Awards and Other
Stock or Performance-Based Awards, or substitute new Performance Awards and
Other Stock or Performance-Based Awards in consideration of cancellation of
outstanding Performance Awards and any Other Stock or Performance-Based Awards,
in order to ensure that such Awards shall become fully vested, deemed earned in
full and promptly paid to the Participants as of the date of the Change in
Control or such other date as may be determined by the Committee, without regard
to payment schedules and notwithstanding that the applicable performance cycle,
retention cycle or other restrictions and conditions shall not have been
completed or satisfied.
Notwithstanding the above provisions of this Section 11.12(a), the Committee
shall not be required to take any action described in the preceding provisions
of this Section 11.12(a), and any decision made by the Committee, in its sole
discretion, not to take some or all of the actions described in the preceding
provisions of this Section 11.12(a) shall be final, binding and conclusive with
respect to the Company and all other interested persons. Notwithstanding the
foregoing, the Committee shall not have the right to take action otherwise
permitted hereunder if the existence or exercise of such right would result in
any impermissible acceleration or substitution under Section 409A of the Code or
any other violation of Section 409A of the Code that would result in adverse tax
consequences to the Participant under Section 409A of the Code.
     (b) Right of Cash-Out. If approved by the Board prior to or within 30 days
after such time as a Change in Control shall be deemed to have occurred, the
Board shall have the right for a 45-day period immediately following the date
that the Change in Control is deemed to have occurred to require all, but not
less than all, Participants to transfer and deliver to the Company all Awards
previously granted to the Participants in exchange for an amount equal to the
“cash value” (defined below) of the Awards. Such right shall be exercised by
written notice to all

23



--------------------------------------------------------------------------------



 



Participants. For purposes of this Section 11.12(b), the cash value of an Award
shall equal the sum of (i) the cash value of all benefits to which the
Participant would be entitled upon settlement or exercise of any Award which is
not an Option or Restricted Stock and (ii) in the case of any Award that is an
Option or Restricted Stock, the excess of the “market value” (defined below) per
share over the option price, or the market value (defined below) per share of
Restricted Stock, multiplied by the number of shares subject to such Award. For
purposes of the preceding sentence, “market value” per share shall mean the
higher of (x) the average of the Fair Market Value per share of Common Stock on
each of the 5 trading days immediately following the date a Change in Control is
deemed to have occurred or (y) the highest price, if any, offered in connection
with the Change in Control. The amount payable to each Participant by the
Company pursuant to this Section 11.12(b) shall be in cash or by certified check
and shall be reduced by any taxes required to be withheld. Notwithstanding the
foregoing, neither the Board, the Company nor the Committee shall have the right
to cash-out any Award, if the existence or exercise of such right would result
in any impermissible acceleration or substitution under Section 409A of the Code
or any other violation of Section 409A of the Code that would result in adverse
tax consequences to the Participant pursuant to Section 409A of the Code.
ARTICLE XII
WITHHOLDING FOR TAXES
     Any issuance of Common Stock pursuant to the exercise of an Option or in
payment of any other Award under the Plan shall not be made until appropriate
arrangements satisfactory to the Company have been made for the payment of any
tax amounts (federal, state, local or other) that may be required to be withheld
or paid by the Company with respect thereto at the minimum statutory rate. Such
arrangements may, at the discretion of the Committee, include allowing the
person to tender to the Company shares of Common Stock owned by the person, or
to request the Company to withhold shares of Common Stock being acquired
pursuant to the Award, whether through the exercise of an Option or as a
distribution pursuant to the Award, which have an aggregate FMV Per Share as of
the date of such withholding that is not greater than the sum of all tax amounts
to be withheld with respect thereto, together with payment of any remaining
portion of such tax amounts in cash or by check payable and acceptable to the
Company.
     Notwithstanding the foregoing, if on the date of an event giving rise to a
tax withholding obligation on the part of the Company the person is an officer
or individual subject to Rule 16b--3, such person may direct that such tax
withholding be effectuated by the Company withholding the necessary number of
shares of Common Stock (at the minimum statutory tax rate required by the Code)
from such Award payment or exercise.
ARTICLE XIII
MISCELLANEOUS
     13.1 No Rights to Awards or Uniformity Among Awards. No Participant or
other person shall have any claim to be granted any Award; there is no
obligation for uniformity of treatment of Participants, or holders or
beneficiaries of Awards; and the terms and conditions of Awards need not be the
same with respect to each recipient.

24



--------------------------------------------------------------------------------



 



     13.2 Conflicts with Plan. In the event of any inconsistency or conflict
between the terms of the Plan and an Award, the terms of the Plan shall govern.
     13.3 No Right to Employment. The grant of an Award shall not be construed
as giving a Participant the right to be retained in the employ of the Company or
any Affiliate. Further, the Company or any Affiliate may at any time dismiss a
Participant from employment, free from any liability or any claim under the
Plan, unless otherwise expressly provided in the Plan or in any Award.
     13.4 Governing Law. The validity, construction and effect of the Plan and
any rules and regulations relating to the Plan shall be determined in accordance
with applicable federal law and the laws of the State of Delaware, without
regard to any principles of conflicts of law.
     13.5 Gender, Tense and Headings. Whenever the context requires such, words
of the masculine gender used herein shall include the feminine and neuter, and
words used in the singular shall include the plural. Section headings as used
herein are inserted solely for convenience and reference and constitute no part
of the Plan.
     13.6 Severability. If any provision of the Plan or any Award is or becomes
or is deemed to be invalid, illegal or unenforceable in any jurisdiction or as
to any Participant or Award, or would disqualify the Plan or any Award under any
law deemed applicable by the Committee, such provision shall be construed or
deemed amended as necessary to conform to the applicable laws, or if it cannot
be construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan or the Award, such provision shall be
stricken as to such jurisdiction, Participant or Award, and the remainder of the
Plan and any such Award shall remain in full force and effect.
     13.7 Other Laws. The Committee may refuse to issue or transfer any shares
or other consideration under an Award if, acting in its sole discretion, it
determines that the issuance or transfer of such shares or such other
consideration might violate any applicable law.
     13.8 Shareholder Agreements. The Committee may condition the grant,
exercise or payment of any Award upon such person entering into a stockholders’
or repurchase agreement in such form as approved from time to time by the Board.
     13.9 Funding. Except as provided under Article VIII of the Plan, no
provision of the Plan shall require or permit the Company, for the purpose of
satisfying any obligations under the Plan, to purchase assets or place any
assets in a trust or other entity to which contributions are made or otherwise
to segregate any assets, nor shall the Company maintain separate bank accounts,
books, records or other evidence of the existence of a segregated or separately
maintained or administered fund for such purposes. Participants shall have no
rights under the Plan other than as unsecured general creditors of the Company,
except that insofar as they may have become entitled to payment of additional
compensation by performance of services, they shall have the same rights as
other Employees, Consultants or Non-Employee Directors under general law.

25



--------------------------------------------------------------------------------



 



     13.10 No Guarantee of Tax Consequences. Neither the Board, nor the Company
nor the Committee makes any commitment or guarantee that any federal, state or
local tax treatment will apply or be available to any person participating or
eligible to participate hereunder.

26